Dismissed and Memorandum Opinion filed October 10, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00107-CV

                         JUNE G. BARTLE, Appellant

                                        V.
              MAIN STREET ACQUISITION CORP., Appellee

                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0067462

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed January 9, 2013. The clerk’s
record was filed March 14, 2013. No reporter’s record or brief was filed.

      On August 22, 2013, this court issued an order stating that unless appellant
submitted a brief on or before September 20, 2013, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                        2